Case 2:20-cr-00579-SVW Document 464-2 Filed 06/09/21 Page 1 of 2 Page ID #:5342




                  EXHIBIT 1A
Case 2:20-cr-00579-SVW Document 464-2 Filed 06/09/21 Page 2 of 2 Page ID #:5343


Last Name    First Name               Entity                                             Title
    Abril        Shelly                 Gusto               Lead, Compliance Payroll Team
 Bowdler         Caitlin         SA Caitlin Bowdler         Special Agent
    Casey      Kathleen    Broward County Sheriffs Office   Detention Communications Supervisor
    Clark       Geffrey                  IRS-CI             Special Agent
     Fard      Alexander    Fard Tax and Accounting, Inc.   Tax Preparer
   Farrer       Anthony        Gentlemen Time Pieces        Owner
  Felando     Nicolas M.               DHS-CBP              Special Agent
Fitzgerald      Breanna                CA DMV               Senior Motor Vehicles Technician
Hakopyan          Artur    Manpower Group (Translation)     Translator
   Halum         Amira        Halum Real Estate Group       Broker Associate
     Hart       Michael           Hart Construction         Owner
Hernandez       Victoria                   IRS              Court Witness Coordinator
    Jaung       Andrew                 FBI Cart             Forensic Examiner
     Kim        Spencer             FBI SA Canoga           Special Agent
   Littwin     Kathleen                   SBA               Attorney-Advisor / Percipient Witness
Louissaint    Theodora Y                  CBP               Officer
 Massino        Timothy                SBA-OIG              Special Agent
Masterman         Justin              Celtic Bank           Senior Compliance Manager, BSA Officer
McDonald       Madison             FBI Weddington           Special Agent
 Mitschke       Debbie                Capital One           Operations Specialist
    Modi           Pinal            CA EDD Legal            Records Examiner
   Okafor        Jasime              6150 Canoga            Assistant Community Manager
    Parra          Greg                FBI Cart             Forensic Examiner
 Robinson       Marylee                  Stout              Summary Witness re Tracing
  Rosado         Adrian                   CBP               Officer
  Runyan           Jack       Runyan Tax Service, Inc.      Tax Preparer
   Schirtz      Connie                CV Escrow             Senior Escrow Auditor; Compliance Dept.
  Zellhart        Lynne               FBI Topeka            Special Agent
 Zindroski        Mark         Top Quality Contracting      Owner
